 

 

COMPLAINT

(for filers who are prisoners without lawyers)

 

U.S. District Court
Wisconen Eesiemn

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN | NOV 16 2020

 

 

 

PloeD
Cterk or cant

 

 

 

 

(Full name of plaintiff(s))
Dari |

 

 

Vv. Case Number:

-f247 20
(Full name of defendant(s)) e 0 . 6 . LY _.

; (to be supplied by Clerk of Court)

c
Friend
Officer Preston K. Kite,
Tommy —Mundd wed) Canad y
f

A. PARTIES

 

 

1. Plaintiff is a citizen of lA ' S. A. _.____, and is located at
(State)

4 ¥ t
*

(Address of prison or jail)
(If more than one plaintiff is filing, use another piece off paper.)

, \ ' ‘de fInmote

2. Defendant
(N ame) Ca. n ad y

is (if a person or private corporation) a citizen of UL _S, A 2

Case 2:20-cv-01720-JPS Fi@anplait6/20 Page 1of5 Document 1
 

 

(State, if known)

and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for eri f } i —-RC.3
(Employer's name and address, if known)

(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

 

1 Who violated your rights;
2. What each defendant did;
3. When they did it;
4 Where it happened; and
5 Why they did it, if you know.
‘ ' : ' ' ‘ , ey
£ Ki dwel
é | 0 i ine
T! ; result af
‘Sp ' Cau i in
f eas i up grade
and Make Sure the (BC35) Security Systen beS operat ina /funcst-
on ‘ re [Sp eh
es 1 ‘ the,

Case 2:20-cv-01720-JPS Ffksmplainte720 Page 2 0f5 Document 1
 

 

 

(PPS/ED)

   

‘

 

 

 

 

 

 

 

 

   

 

 

Case 2:20-cv-01720-JPS Ffsepieine/20 Page 3 0f5 Document 1

 
 

 

C. JURISDICTION

 

 

 

I am suing for a violation of federal law under 28 U.S.C. § 1331.

 

OR

 

 

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

 

 

emotional distress.

5 like. the. (BCS) ta pay jn full
ty eal bi |
tio t
I uns foree, to endure,
LT ubuld like. the (R.C.5) to up spade.

there, Security Systen as well, fo _
€enSurc, the, Safty of myself, Staff,

ond others.

 

Case 2:20-cv-01720-JPS Fhemplnin6sdo Page 4of5 Document 1
E. JURY DEMAND

I want a jury to hear my case.

f
— YES -NO

 

 

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this la day of Al ove, Mber 20_ LO.

Respectfully Submitted,

 

Signature of Plaintiff

#49759

Plaintiff's Prisoner ID Number

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

d

 

 

 

I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

 

 

 

 

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

 

Case 2:20-cv-01720-JPS FIRePRAK7Z Page5of5 Document 1

 
